Name: 82/671/EEC: Council Decision of 29 September 1982 on the notification of the Community' s intention to apply provisionally the International Coffee Agreement 1976, as extended until 30 September 1983
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-09-30

 Avis juridique important|31982D067182/671/EEC: Council Decision of 29 September 1982 on the notification of the Community' s intention to apply provisionally the International Coffee Agreement 1976, as extended until 30 September 1983 Official Journal L 278 , 30/09/1982 P. 0025 - 0026*****COUNCIL DECISION of 29 September 1982 on the notification of the Community's intention to apply provisionally the International Coffee Agreement 1976, as extended until 30 September 1983 (82/671/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, in accordance with Decisions 76/845/EEC (1) and 79/827/EEC (2), the Community has been applying provisionally the International Coffee Agreement 1976 since its entry into force, which took place provisionally on 1 October 1976 and definitively on 1 August 1977; Whereas the Community should notify its intention of applying provisionally the Agreement as extended until 30 September 1983, HAS DECIDED AS FOLLOWS: Article 1 The European Economic Community will deposit with the Secretary-General of the United Nations Organization by 30 September 1982 at the latest the notification annexed to this Decision stating that it intends to apply provisionally the International Coffee Agreement 1976, as extended until 30 September 1983. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit this notification. Done at Brussels, 29 September 1982. For the Council The President U. ELLEMANN-JENSEN (1) OJ No L 309, 10. 11. 1976, p. 28. (2) OJ No L 248, 2. 10. 1979, p. 10. ANNEX Notification of the intention to apply provisionally the International Coffee Agreement 1976, as extended until 30 September 1983 In accordance with International Coffee Council resolution No 318 of 25 September 1981, the European Economic Community hereby deposits this notification of the intention to apply provisionally the International Coffee Agreement 1976, as extended until 30 September 1983.